          Case 1:18-cv-01551-ESH Document 65 Filed 01/22/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.,

                   Plaintiffs,

    vs.                                             Civil Action No. 18-1551 (ESH)

  DEPARTMENT OF THE ARMY, et al.,

                   Defendants.


                                 DEFENDANTS’ STATUS REPORT

       In accordance with the Court’s Order entered on August 13, 2018 (ECF No. 23),

Defendants respectfully submit this bi-weekly status report.

       1. The Court ordered Defendants to file bi-weekly status reports with any updates

regarding the Army’s policy on administrative separation procedures applicable to Delayed

Entry Program (“DEP”) and Delayed Training Program (“DTP”) members, as well as any

intention to separate any DEP or DTP member in accordance with this policy. ECF No. 23.

       2. On October 31, 2018, in accordance with the Court’s Order entered on October 17,

2018, Defendants filed a copy of the Army’s new policy memorandum, dated October 26, 2018,

on administrative separation procedures applicable to members of the DEP and DTP who

received or will receive an unfavorable Military Service Suitability Determination (“MSSD”).

(ECF No. 50-1).

       3. As of the date of this report, no administrative separations have been initiated in

accordance with the October 26, 2018 policy memorandum.

       4. In December, the Army began notifying former members of the DEP and DTP who

were discharged or separated before July 20, 2018 due to an unfavorable MSSD resulting from a
          Case 1:18-cv-01551-ESH Document 65 Filed 01/22/19 Page 2 of 3



documented Counterintelligence concern that they had the option to be reinstated for the purpose

of receiving the administrative due process described in paragraph 5 of the October 26, 2018

policy memorandum.

       5. On January 3, 2019, the Army began notifying individuals who received unfavorable

Military Service Suitability Recommendations (“MSSRs”) that they have the opportunity to

submit matters in accordance with paragraph 3 of the October 26, 2018 policy memorandum.

Additional MAVNIs will be notified over the next several weeks.

       6. Defendants respectfully apprise the Court that, in the course of preparing their

response to the Second Amended Class Action Complaint (ECF No. 61), Defendants have

identified the following jurisdictional defect: lack of a waiver of sovereign immunity.

Therefore, Defendants will file a motion to dismiss under Rule 12(b)(1) by noon this Friday,

January 25, 2019; which is in accordance with the Court’s minute order entered on December 4,

2018 regarding the deadline for Defendants to file their response.

       7. Defendants’ motion will argue that the Second Amended Class Action Complaint

does not properly invoke the limited waiver of sovereign immunity provided by the

Administrative Procedures Act, 5 U.S.C. § 701 et seq., because it does not present the Court with

a discrete and final agency action that can be reviewed on the basis of an administrative record.

This argument is based on the Supreme Court’s decision in Norton v. S. Utah Wilderness

Alliance, 542 U.S. 55 (2004), and its progeny.

       8. Defendants will further argue in the motion that the above-noted jurisdictional defect,

once ruled on by the Court, will render Plaintiffs’ motion for class certification moot. And in

any event, because subject matter jurisdiction is a threshold issue that must be resolved prior to

addressing the merits of Plaintiffs’ motion for class certification, see, e.g., In re Navy



                                                  2
 
          Case 1:18-cv-01551-ESH Document 65 Filed 01/22/19 Page 3 of 3



Chaplaincy, 306 F.R.D. 33, 44 (D.D.C. 2014), Defendants will respectfully request deferral of its

substantive opposition to Plaintiffs’ motion (if any is needed) until after the Court decides the

threshold issue of subject matter jurisdiction.

Dated: January 22, 2019                           Respectfully submitted,

                                                  JESSIE K. LIU, D.C. Bar # 472845
                                                  United States Attorney
                                                  for the District of Columbia

                                                  DANIEL F. VAN HORN, D.C. Bar # 924092
                                                  Chief, Civil Division

                                         BY: /s/ Roberto C. Martens, Jr.
                                             ROBERTO C. MARTENS, JR.
                                             Special Assistant United States Attorney
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-2574
                                             roberto.martens@usdoj.gov

                                                  Attorneys for Defendants



                                 CERTIFICATE OF SERVICE

       I certify that on this 22nd day of January 2019, I served the foregoing Defendants’ Status

Report upon counsel for Plaintiffs by filing said document using the Court’s Electronic Case

Filing System.

Dated: January 22, 2019                           /s/ Roberto C. Martens, Jr.
                                                  ROBERTO C. MARTENS, JR.
                                                  Special Assistant United States Attorney
                                                  United States Attorney’s Office
                                                  Civil Division
                                                  555 Fourth Street, N.W.
                                                  Washington, D.C. 20530
                                                  (202) 252-2574
                                                  roberto.martens@usdoj.gov

                                                  Attorney for Defendants

                                                     3
 
